Case 2:19-cv-18998-KM-JBC Document 24 Filed 07/31/20 Page 1 of 4 PageID: 622



                         UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW JERSEY


SUK JOON RYU, a/k/a James S.
Ryu,

      Plaintiff,                              Civ. No. 19-18998 (KM) (JBC)

      v.                                      MEMORANDUM and ORDER

BANK OF HOPE,

      Defendant.



      This matter has come before the Court on the defendant’s motion to
dismiss Count I (malicious use of process) of the complaint (DE 11), pursuant
to Fed. R. Civ. P. 12(b)(6). Plaintiff Ryu argues that the motion to dismiss
improperly relies on materials extrinsic to the complaint:
      What the Bank is trying to do is place before the Court selective
      portions of documents and testimony and use those selective
      portions to challenge the allegations of the Complaint. This is
      clearly improper, and if accepted by the Court would turn the Rule
      12(b)(6) standard on its head.

(DE 18 at 10). Ryu concedes that he references most or all of the documents at
issue in his complaint, but argues that the bank goes to too far in using them
to contradict the allegations in the complaint:
      The problem is not the reliance on these documents per se,
      because most of them were referenced in the Complaint, but rather
      that the Bank is seeking to misuse these documents to argue the
      facts, which is not the purpose for which courts permit parties to
      attach extrinsic documents to a complaint.

(DE 18 at 9).

      The Court was unsure what was meant by “selective portions” of the
documents. I was also unsure what the plaintiff meant by arguing that certain
Case 2:19-cv-18998-KM-JBC Document 24 Filed 07/31/20 Page 2 of 4 PageID: 623



documents support of his allegations while denying defendant the opportunity
to argue that the same documents contradict his allegations.

      Nevertheless, I was concerned that all parties be certain of what evidence
and allegations they were called upon to meet. In an abundance of caution, I
entered an order deeming the motion to be one for summary judgment,
pursuant to Fed. R. Civ. P. 12(d), and granting the plaintiff an opportunity to
present additional materials pertinent to the motion. 1

      Plaintiff responded with an emergency motion for clarification. (DE 23) In
it, he asks whether the court meant to throw the matter open for a full
summary judgment motion, or preferred to maintain a kind of hybrid status:
      One possible reading of the Court’s order (which Plaintiff believes is
      the most logical reading) is that the Court is requiring Plaintiff to
      show why summary judgment should not be granted, given the
      materials that Defendant has brought to the Court’s attention, but
      assuming that all of the well-pleaded factual allegations in the
      Complaint are true, . . . .

(DE 23 (emphasis in original)). “Logical” it may be, but there is no such hybrid
procedure provided for in the Federal Rules.

      The confusion may have its roots in the peculiar nature of the tort of
malicious use of process. That tort has five elements: that (1) a civil action was
instituted by this defendant against this plaintiff; (2) the action was motivated
by malice; (3) there was an absence of probable cause to prosecute the action;
(4) the action was terminated favorably to the plaintiff; and (5) the plaintiff has
suffered a special grievance caused by the institution of the underlying civil
claim. LoBiondo v. Schwartz, 199 N.J. 62, 90 (2009) (citing Lind v. Schmid, 67
N.J. 255, 262 (1975)). The reports and other documents are not cited so that
the court may make its own factual findings as to whether the declarants are


1     I except from this analysis the prior summary judgment opinion of Judge
Linares, which is subject to judicial notice.


                                         2
Case 2:19-cv-18998-KM-JBC Document 24 Filed 07/31/20 Page 3 of 4 PageID: 624



telling the truth or not. As to element 3, for example, the court is only required
to determine what information the bank had in its possession at the time and
make a determination as to whether it rose to the level of reasonable cause to
file a civil complaint. 2 All five elements, of course, must be established, but
that lack of reasonable cause is the gist of the tort.

      Better to turn square corners here. In light of the plaintiff’s perplexity, I
have reconsidered my Rule 12(d) order. To ensure that plaintiff has had a
reasonable opportunity to respond based on clear procedures, I am going to do
the following. The motion to dismiss will be denied, based solely on the
defendant’s citation of extrinsic documents. I will, however, authorize the
defendant to recast its arguments as a separate motion for summary judgment
under Rule 56. Any such motion should focus on the element or elements of
the tort that may be resolved without the need for resolution of questions of a
party’s mental state or other issues of fact. If such a motion is not filed within
45 days, it must await the completion of fact discovery and the Magistrate
Judge’s scheduling of motions in the case as a whole.

      The defendant may attach to its motion such evidence as it may possess,
including but not limited to Judge Linares’s prior ruling and the other
materials cited in its motion to dismiss. The plaintiff may respond with such
arguments and evidence as it may possess. As in any summary judgment
motion, the plaintiff may argue that, in the current posture, necessary facts are
not yet available to him. See Fed. R. Civ. P. 56(d). As to that issue, the court
will not accept generalities. The plaintiff will be required to give specifics as to
what more is required concerning particular elements of the tort. Some




2      The terminology is confusing because it misleadingly suggests the application of
criminal law standards. In the civil tort context, courts have sometimes maintained
the distinction by using the term “reasonable cause” instead, and I will do so as well.
See Westhoff v. Kerr S.S. Co., 219 N.J. Super. 316, 321 (App. Div. 1987).


                                          3
Case 2:19-cv-18998-KM-JBC Document 24 Filed 07/31/20 Page 4 of 4 PageID: 625



elements are more fact-bound than others, and there have already been two
related federal-court litigations between these parties.

                                     ORDER
      Accordingly, IT IS this 31st day of July, 2020,
      ORDERED that the motion for clarification (DE 23) is GRANTED; and it
is further
      ORDERED that the defendant’s motion to dismiss Count I of the
complaint (DE 11) is DENIED; and it is further
      ORDERED that the defendant is authorized to file a motion for summary
judgment on Count I only. This authorization expires after 45 days, at which
point all motions will be subject to the Magistrate Judge’s scheduling of
discovery and dispositive motions for the case as a whole. In the meantime,
discovery and other proceedings in the case will not be stayed.


                                            /s/ Kevin McNulty
                                            ___________________________________
                                            Hon. Kevin McNulty
                                            United States District Judge




                                        4
